PER CURIAM.
Jail inmate Byron Lowery appeals the summary denial of his petition for writ of habeas corpus in which he complained about the conditions of his incarceration. Some of Lowery’s allegations clearly do not state a basis for relief. However, his claims that jail personnel have failed to protect his safety despite having witnessed an attack on him by another inmate and have imposed disciplinary sanctions against him for reporting the attacks, if true, are sufficient to allege violation of his right to due process and cruel and unusual punishment. Those allegations preclude summary denial of his petition. See Farmer v. Brennan, 511 U.S. 825, 831, 114 S.Ct. 1970, 128 L.Ed.2d 811 (1994); Van Poyck v. Dugger, 582 So.2d 108 (Fla. 1st DCA 1991).
We, therefore, reverse the order denying the petition and remand for further proceedings. We note that the criminal division judge to whom this case was originally assigned found that Lowery had alleged a legally sufficient claim for deprivation of medical, treatment, although no such claim appears in the record on appeal. On remand, the civil division judge to whom the case was transferred should make sure that he has the complete record.
GUNTHER, POLEN and STEVENSON, JJ„ concur.